DETAILED ACTION
Claims status
In the application filed on 03/17/2022, claims 19-38 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been   made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 19, 27, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan (US 2014/0112271 A1) in view of Suzuki et al. (US 8,295,240 B2)
Regarding claim 19; Pan discloses an apparatus of user equipment (UE) configurable for dual connectivity (See Fig. 5: the UE to connect with the Macro Cell and the Small Cell; Abstract), the apparatus comprising: memory; and processing circuitry, configured to:
connect to a master enhanced node B (MeNB) associated with a master cell group (MCG) (See Fig. 5: at step 505, the UE to configure with the Master evolved Node B (MeNB) or MCG and the Secondary Evolved Node B (SeNB) or SCG; Para. [0038], Lines 2-9), and a secondary cell group (SCG) for dual connectivity the SCG, the SCG associated with a secondary base station (See Fig. 5: the SeNB is configured to the UE via any RRC (Radio Resource Control) message by the MeNB, a RRC (Radio Resource Control) message by the SeNB, or a MAC (Medium Access Control) control element message by the SeNB. See Pan’s claim 2 and Para. [0042]);  
signal system frame timing and system frame number (SFN) information to the Master Base Station (See Fig. 5 and 6: See Step 510 for the UE for configuring DRX with a plurality of DRXStartOffset Values in the UE. The DrxStartOffset values is defined based on the formulation or equation (i.e., (SFN 0*10)+subframe number 2] modulo longDRX-Cycle 20=drxStartOffset 2) would be fulfilled at the timing of SFN=0/subframe=2 and the timing of SFN=2/subframe2 (i.e., system frame timing). When the equation is fulfilled, the drxStartOffset condition would be satisfied, and the onDurationTimer would start. ¶. [0038], ¶. [0040] and ¶. [0041]), the system frame timing and the SFN information associated with the Secondary Base Station (See Fig. 5: @step 510, one of ordinary skilled in the art would have analyzed that the DrxStartOffset parameters is used for the SeNB. The DrxStartOffset is configured based the subframe timing and subframe number; Para. [0033], Lines 21-25, and see also ¶. [0038]-[0041]); 
decode a first configuration received for the MCG and a second configuration for the SCG (See Fig. 2 and the RX data processor 260 for decoding for the received data. ¶. [0024]), wherein the first configuration includes discontinuous reception (DRX) configuration information for the MCG, and wherein the second configuration includes DRX configuration information for the SCG (See Fig. 5 and step 510: Step 510 includes configuring DRX with a plurality of drxStartOffset values in the UE, such that at least one of the drxStartOffset parameters is used for the MeNB, i.e., First Configuration for the MCG, and at least one of the drxStartOffset parameters is used for the SeNB, i.e., Second Configuration form SCH) ¶. [0038]-¶. [0042]); and 
[Examiner’s notes: The DrxStartOffset parameters used for the MeNB and SeNB are analyzed as the first and second configurations under the BRI].
utilize radio resources of both the master base station and the secondary base station (See Fig. 5 and 6: the drxStartOffset parameter for the SeNB could be configured to the UE via a RRC (Radio Resource Control) message by the MeNB, a RRC (Radio Resource Control) message by the SeNB, or a MAC (Medium Access Control) control element message by the SeNB. ¶. [0042]).
[Notes: In fact, the prior art “Pan” let alone teaches all the steps/functions included in the claims. However, just for the purpose of Arguendo from Applicant’s side, Examiner cited the Secondary Prior-art Suzuki as a clarification purpose. The Citations related to “Suzuki” is intended for the purpose of additional teaching and  further disclosing the limitations revealed by “Pan”. Thus, one skilled in art would clearly see the evidence of “Pan” as a primary reference.]
Suzuki discloses the method for configuring uplink/downlink radio resources for data transmissions. (See Fig. 1-2: the UA is configured with a resource on a semi-persistent basis for downlink and/or uplink initial transmissions without that resource being indicated on the PDCCH every time a resource is to be used. Within the 3GPP specifications, as well as for the purposes herein, the periodically recurring resource can be referred to as “configured downlink assignments” in the case of downlinks, and “configured uplink grants” in the case of uplinks. Col. 5, Lines 15-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method to configure unlink data for transmission to the MeNB on radio resources of the MCG: and configure unlink data for transmission to the SeNB on radio resources of the SCG as taught by Suzuki to have incorporated in the system of Pan, so that the motivation would not only provide to reduce false detection of information resource activation effectively but also support efficient UE battery usage for aligning the DL assignment. Suzuki: Col. 9, Lines 20-25 and Col. 12, Lines 10-14.
[Pan’s cited figure 5 and the highlighted portion of ¶. [0041] is shown in below for the Applicant’s convenience. It also shows how the first and second configurations are mapped/analyzed based on the terms of DrxStartOffset Parameters taught in Pan.]

    PNG
    media_image1.png
    1011
    1608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    722
    media_image2.png
    Greyscale


Regarding claim 27; Pan discloses a user equipment (UE) for dual connectivity, the UE comprising a radio and a processor operably connected to the radio, and configured to cause the UE to (See Fig. 3: the computer processor to execute instructions stored in a CRM medium; Para. [0050]):
connect to a master enhanced node B (MeNB) associated with a master cell group (MCG) (See Fig. 5: at step 505, the UE to configure with the Master evolved Node B (MeNB) or MCG and the Secondary Evolved Node B (SeNB) or SCG; Para. [0038], Lines 2-9), and a secondary cell group (SCG) for dual connectivity the SCG, the SCG associated with a secondary base station (See Fig. 5: the SeNB is configured to the UE via any RRC (Radio Resource Control) message by the MeNB, a RRC (Radio Resource Control) message by the SeNB, or a MAC (Medium Access Control) control element message by the SeNB. See Pan’s claim 2 and Para. [0042]);  
signal system frame timing and system frame number (SFN) information to the Master Base Station (See Fig. 5 and 6: See Step 510 for the UE for configuring DRX with a plurality of DRXStartOffset Values in the UE. The DrxStartOffset values is defined based on the formulation or equation (i.e., (SFN 0*10)+subframe number 2] modulo longDRX-Cycle 20=drxStartOffset 2) would be fulfilled at the timing of SFN=0/subframe=2 and the timing of SFN=2/subframe2 (i.e., system frame timing). When the equation is fulfilled, the drxStartOffset condition would be satisfied, and the onDurationTimer would start. ¶. [0038], ¶. [0040] and ¶. [0041]), the system frame timing and the SFN information associated with the Secondary Base Station (See Fig. 5: @step 510, one of ordinary skilled in the art would have analyzed that the DrxStartOffset parameters is used for the SeNB. The DrxStartOffset is configured based the subframe timing and subframe number; Para. [0033], Lines 21-25, and see also ¶. [0038]-[0041]); 
decode a first configuration received for the MCG and a second configuration for the SCG (See Fig. 2 and the RX data processor 260 for decoding for the received data. ¶. [0024]), wherein the first configuration includes discontinuous reception (DRX) configuration information for the MCG, and wherein the second configuration includes DRX configuration information for the SCG (See Fig. 5 and step 510: Step 510 includes configuring DRX with a plurality of drxStartOffset values in the UE, such that at least one of the drxStartOffset parameters is used for the MeNB, i.e., First Configuration for the MCG, and at least one of the drxStartOffset parameters is used for the SeNB, i.e., Second Configuration form SCH) ¶. [0038]-¶. [0042]); and
[Examiner’s notes: The DrxStartOffset parameters used for the MeNB and SeNB are analyzed as the first and second configurations under the BRI].
utilize radio resources of both the master base station and the secondary base station (See Fig. 5 and 6: the drxStartOffset parameter for the SeNB could be configured to the UE via a RRC (Radio Resource Control) message by the MeNB, a RRC (Radio Resource Control) message by the SeNB, or a MAC (Medium Access Control) control element message by the SeNB. ¶. [0042]).
[Notes: In fact, the prior art “Pan” let alone teaches all the steps/functions included in the claims. However, just for the purpose of Arguendo from Applicant’s side, Examiner cited the Secondary Prior-art Suzuki as a clarification purpose. The Citations related to “Suzuki” is intended for the purpose of additional teaching and  further disclosing the limitations revealed by “Pan”. Thus, one skilled in art would clearly see the evidence of “Pan” as a primary reference.]
Pan doesn’t explicitly discuss the method for utilizing/configuring uplink/downlink radio resources for data transmissions.
Suzuki discloses the method for configuring uplink/downlink radio resources for data transmissions. (See Fig. 1-2: the UA is configured with a resource on a semi-persistent basis for downlink and/or uplink initial transmissions without that resource being indicated on the PDCCH every time a resource is to be used. Within the 3GPP specifications, as well as for the purposes herein, the periodically recurring resource can be referred to as “configured downlink assignments” in the case of downlinks, and “configured uplink grants” in the case of uplinks. Col. 5, Lines 15-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method to configure unlink data for transmission to the MeNB on radio resources of the MCG: and configure unlink data for transmission to the SeNB on radio resources of the SCG as taught by Suzuki to have incorporated in the system of Pan, so that the motivation would not only provide to reduce false detection of information resource activation effectively but also support efficient UE battery usage for aligning the DL assignment. Suzuki: Col. 9, Lines 20-25 and Col. 12, Lines 10-14.

Regarding claim 35; Pan discloses a method comprising: at a UE (See Fig. 3: the computer processor to execute instructions stored in a CRM medium; Para. [0050]):
connecting to a master enhanced node B (MeNB) associated with a master cell group (MCG) (See Fig. 5: at step 505, the UE to configure with the Master evolved Node B (MeNB) or MCG and the Secondary Evolved Node B (SeNB) or SCG; Para. [0038], Lines 2-9), and a secondary cell group (SCG) for dual connectivity the SCG, the SCG associated with a secondary base station (See Fig. 5: the SeNB is configured to the UE via any RRC (Radio Resource Control) message by the MeNB, a RRC (Radio Resource Control) message by the SeNB, or a MAC (Medium Access Control) control element message by the SeNB. See Pan’s claim 2 and Para. [0042]);  
signaling system frame timing and system frame number (SFN) information to the Master Base Station (See Fig. 5 and 6: See Step 510 for the UE for configuring DRX with a plurality of DRXStartOffset Values in the UE. The DrxStartOffset values is defined based on the formulation or equation (i.e., (SFN 0*10)+subframe number 2] modulo longDRX-Cycle 20=drxStartOffset 2) would be fulfilled at the timing of SFN=0/subframe=2 and the timing of SFN=2/subframe2 (i.e., system frame timing). When the equation is fulfilled, the drxStartOffset condition would be satisfied, and the onDurationTimer would start. ¶. [0038], ¶. [0040] and ¶. [0041]), the system frame timing and the SFN information associated with the Secondary Base Station (See Fig. 5: @step 510, one of ordinary skilled in the art would have analyzed that the DrxStartOffset parameters is used for the SeNB. The DrxStartOffset is configured based the subframe timing and subframe number; Para. [0033], Lines 21-25, and see also ¶. [0038]-[0041]); 
decoding a first configuration received for the MCG and a second configuration for the SCG (See Fig. 2 and the RX data processor 260 for decoding for the received data. ¶. [0024]), wherein the first configuration includes discontinuous reception (DRX) configuration information for the MCG, and wherein the second configuration includes DRX configuration information for the SCG (See Fig. 5 and step 510: Step 510 includes configuring DRX with a plurality of drxStartOffset values in the UE, such that at least one of the drxStartOffset parameters is used for the MeNB, i.e., First Configuration for the MCG, and at least one of the drxStartOffset parameters is used for the SeNB, i.e., Second Configuration form SCH) ¶. [0038]-¶. [0042]); and
[Examiner’s notes: The DrxStartOffset parameters used for the MeNB and SeNB are analyzed as the first and second configurations under the BRI].
utilizing radio resources of both the master base station and the secondary base station (See Fig. 5 and 6: the drxStartOffset parameter for the SeNB could be configured to the UE via a RRC (Radio Resource Control) message by the MeNB, a RRC (Radio Resource Control) message by the SeNB, or a MAC (Medium Access Control) control element message by the SeNB. ¶. [0042]).
[Notes: In fact, the prior art “Pan” let alone teaches all the steps/functions included in the claims. However, just for the purpose of Arguendo from Applicant’s side, Examiner cited the Secondary Prior-art Suzuki as a clarification purpose. The Citations related to “Suzuki” is intended for the purpose of additional teaching and  further disclosing the limitations revealed by “Pan”. Thus, one skilled in art would clearly see the evidence of “Pan” as a primary reference.]
Pan doesn’t explicitly discuss the method for utilizing/configuring uplink/downlink radio resources for data transmissions.
Suzuki discloses the method for configuring uplink/downlink radio resources for data transmissions. (See Fig. 1-2: the UA is configured with a resource on a semi-persistent basis for downlink and/or uplink initial transmissions without that resource being indicated on the PDCCH every time a resource is to be used. Within the 3GPP specifications, as well as for the purposes herein, the periodically recurring resource can be referred to as “configured downlink assignments” in the case of downlinks, and “configured uplink grants” in the case of uplinks. Col. 5, Lines 15-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method to configure unlink data for transmission to the MeNB on radio resources of the MCG: and configure unlink data for transmission to the SeNB on radio resources of the SCG as taught by Suzuki to have incorporated in the system of Pan, so that the motivation would not only provide to reduce false detection of information resource activation effectively but also support efficient UE battery usage for aligning the DL assignment. Suzuki: Col. 9, Lines 20-25 and Col. 12, Lines 10-14.

Allowable Subject Matter
Claims 20-26, 38-34 and 36-38 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 07/11/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 28-30 have been fully considered but they are not persuasive.
Arguments:
Applicant argued that the cited references fail to teach “signaling system frame timing and system frame number (SFN) information to the Master Base Station.”
Examiner’s responses:
Examiner respectfully disagrees. Examiner provide the detailed mapping of figure 5 and cited paragraph 0041 in below:

    PNG
    media_image1.png
    1011
    1608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    722
    media_image2.png
    Greyscale

As cited in figure 5 and ¶. [0041], Pan teaches the method of configuring DRX with a plurality of drxStartOffset values in the UE, such that at least one of the drxStartOffset parameters is used for the MeNB and at least one of the drxStartOffset parameters is used for the SeNB.
The DrxStartOffset values are formulated based the subframe number and the timing of subframe number. When the equation is fulfilled, the drxStartOffset condition would be satisfied, and the onDurationTimer would start. The configurations are formulated for both the MeNB and SeNB. Thus, it is clear that Pan teaches signaling system frame timing and system frame number (SFN) information to the Master Base Station. See Pan’s ¶. [0038]-[0041].
Suzuki further provides the method for configuring uplink/downlink radio resources for data transmissions indicated on the PDCCH every time a resource is to be used. Within the 3GPP specifications, as well as for the purposes herein, the periodically recurring resource can be referred to as “configured downlink assignments” in the case of downlinks, and “configured uplink grants” in the case of uplinks.
The motivation is to provide the method to configure unlink data for transmission to the MeNB on radio resources of the MCG: and configure unlink data for transmission to the SeNB on radio resources of the SCG as taught by Suzuki to have incorporated in the system of Pan, so that the motivation would not only provide to reduce false detection of information resource activation effectively but also support efficient UE battery usage for aligning the DL assignment. Suzuki: Col. 9, Lines 20-25 and Col. 12, Lines 10-14.
In view of the above reasoning, the combined teaching of Ref#1 and Ref#2 successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAI AUNG/Primary Examiner, Art Unit 2416